            Case 4:20-cr-06025-SMJ        ECF No. 53        filed 04/28/21       PageID.207 Page 1 of 3
 PROB 12C                                                                                 Report Date: April 27, 2021
(6/16)
                                                                                                         FILED IN THE
                                        United States District Court                                 U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON


                                                        for the                                 Apr 28, 2021
                                                                                                    SEAN F. MCAVOY, CLERK
                                         Eastern District of Washington

                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Mark Anthony Jarvey                       Case Number: 0980 4:20CR06025-SMJ-1
 Address of Offender:                                      Washington 99336
 Name of Sentencing Judicial Officer: The Honorable Salvador Mendoza, Jr., U.S. District Judge
 Date of Original Sentence: March 4, 2021
 Original Offense:        Failure to Register as a Sexual Offender, 18 U.S.C. § 2250
 Original Sentence:       Prison - 168 days;                 Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     Matthew A. Stone                   Date Supervision Commenced: March 4, 2021
 Defense Attorney:        Alex B. Hernandez, III             Date Supervision Expires: March 3, 2026


                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

                        Violation 1 and 2 preface, combined for brevity:

                        On March 4, 2021, Mr. Jarvey began his term of supervised release. On March 15, 2021, all
                        the conditions of supervision were reviewed with Mr. Jarvey, which he signed
                        acknowledging a full understanding, to include standard condition number 3, as noted below.
                        Mr. Jarvey was referred to Merit Resource Services (Merit) to participate in the color line
                        program for random drug testing to complete his three mandatory drug tests as ordered by
                        the Court. Mr. Jarvey was instructed to call the color line, Monday through Friday, and to
                        report in person to Merit for drug testing if his assigned color, gold, was called for the day.


                        On April 20, 2021, a violation report was submitted to the Court requesting conditions of
                        supervision to be modified with the consent of the offender after Mr. Jarvey provided a
                        positive drug test for methamphetamine. The Court concurred with the recommendation to
                        modify the conditions of supervision to include completing a substance abuse evaluation,
                        complete any recommended treatment, and to submit to urinalysis. On April 23, 2021, after
                        the Court’s approval, the imposed conditions were reviewed with Mr. Jarvey, to include
                        special condition number 2, as noted below.
      Case 4:20-cr-06025-SMJ            ECF No. 53        filed 04/28/21      PageID.208 Page 2 of 3
Prob12C
Re: Jarvey, Mark Anthony
April 27, 2021
Page 2

          1           Standard Condition # 3: You must not knowingly leave the federal judicial district where
                      you are authorized to reside without first getting permission from the court or the probation
                      officer.

                      Supporting Evidence: Mark Anthony Jarvey is considered to be in violation of his term of
                      supervised release by leaving the federal judicial district, where he is authorized to reside,
                      without prior approval from the Court or the probation officer on or about April 26, 2021.

                      On April 27, 2021, the undersigned officer received a phone call from Mr. Jarvey’s ex-wife
                      stating she was calling to inform this officer Mr. Jarvey was with her at a hospital in Great
                      Falls, Montana. The undersigned officer requested to speak with Mr. Jarvey himself and he
                      confirmed he left the Eastern District of Washington on April 26, 2021, and was currently
                      in Great Falls, Montana. Mr. Jarvey admitted to knowing he left the judicial district without
                      prior approval because his ex-wife was having a medical emergency and he believed she
                      was dying. Mr. Jarvey indicated his ex-wife had been in the hospital for about 4 days and
                      was possibly being discharged on this date.

                      Mr. Jarvey later indicated a house resident where he lived in Kennewick, Washington, was
                      arrested on April 26, 2021, and he was scared so he left the house and traveled to Montana.
                      Mr. Jarvey stated his intentions were to stay and reside in Montana, when asked. The
                      undersigned officer informed Mr. Jarvey he could not travel without prior authorization. He
                      was instructed to return to the Eastern District of Washington and report in person to the
                      probation office on April 28, 2021, by 4 p.m. Mr. Jarvey verbalized understanding.

                      On April 27, 2021, the undersigned officer confirmed with the house manager where Mr.
                      Jarvey was residing that Mr. Jarvey left the house on April 26, 2021, and Mr. Jarvey had
                      indicated the reason he was leaving was because he was going to live in Montana. The house
                      manager indicated Mr. Jarvey was not involved in the incident in which the other house
                      resident was arrested.

                      Mr. Jarvey did not have prior approval from the Court or the probation officer to leave the
                      district.
          2           Special Condition # 2: You must abstain from the use of illegal controlled substances, and
                      must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                      no more than 6 tests per month, in order to confirm continued abstinence from these
                      substances.

                      Supporting Evidence: Mark Anthony Jarvey is considered to be in violation of his term of
                      supervised release by failing to report for drug testing on or about April 26, 2021.

                      On April 27, 2021, Merit reported Mr. Jarvey failed to report for drug testing on April 26,
                      2021, when his assigned color, gold, was called.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear
to answer to the allegation(s) contained in this petition.
Case 4:20-cr-06025-SMJ   ECF No. 53   filed 04/28/21   PageID.209 Page 3 of 3
